                                                                                    1 William R. Overend (SBN 180209)
                                                                                        Email: woverend@reedsmith.com
                                                                                    2 Seth B. Herring (SBN 253907)
                                                                                        Email: sherring@reedsmith.com                                   JS-6
                                                                                    3   Monica M. Ortiz (SBN 25982)
                                                                                        Email: mortiz@reedsmith.com
                                                                                    4   REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                    5   San Francisco, CA 94105
                                                                                        Telephone: +1 415 543 8700
                                                                                    6   Facsimile: +1 415 391 8269
                                                                                                                                                      October 18, 2018
                                                                                    7 Christine M. Neuharth (SBN 263509)
                                                                                        Email: cneuharth@reedsmith.com                                     VPC
                                                                                    8 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    9 Los Angeles, CA 90067-6078
                                                                                        Telephone: +1 310 734 5200
                                                                                   10 Facsimile: +1 310 734 5299
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Vanessa Martí Heftman (pro hac vice)
                                                                                        Email: vheftman@reedsmith.com
                                                                                   12 REED SMITH LLP
                                                                                        10 So. Wacker Dr., Chicago, IL 60606
REED SMITH LLP




                                                                                   13 Telephone: +1 312 207 1000
                                                                                        Facsimile: +1 312 207 6400
                                                                                   14 Attorneys for Plaintiff
                                                                                        Extreme Reach, Inc.
                                                                                   15

                                                                                   16                           UNITED STATES DISTRICT COURT
                                                                                   17                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   18

                                                                                   19 EXTREME REACH, INC., a Delaware                       No.: 2:17-cv-06796-SJO-JC
                                                                                        corporation,
                                                                                   20                                                       [PROPOSED] ORDER FOR
                                                                                                          Plaintiff,                        PERMANENT INJUNCTION AND
                                                                                   21                                                       VOLUNTARY DISMISSAL OF
                                                                                              vs.                                           ACTION
                                                                                   22
                                                                                        PRIORITYWORKFORCE, INC., a
                                                                                   23 California Corporation; COMMAND
                                                                                        POINT, INC., a California Corporation;
                                                                                   24 CHARLIE STEINER, an individual;
                                                                                        SUKHWINDER PABLA, an individual;
                                                                                   25 and STEPHEN CHOW, an individual,

                                                                                   26                     Defendants.
                                                                                   27

                                                                                   28                                                                                        US_ACTIVE-135785986.6

                                                                                                          Proposed Order For Permanent Injunction And Voluntary Dismissal,
                                                                                                                       ACTION NO. 2:17-CV-06796-SJO-JC
                                                                                    1        Pursuant to the parties’ Stipulation, and good cause appearing,
                                                                                    2

                                                                                    3        IT IS HEREBY ORDERED that:
                                                                                    4

                                                                                    5        1.     Defendants PriorityWorkforce, Inc. (expressly including its affiliated
                                                                                    6 corporation PLP Entertainment, Inc. d.b.a., Revolution Payroll) and Command Point,

                                                                                    7 Inc., and their subsidiaries, divisions, successors, assigns, officers, directors, agents,

                                                                                    8 shareholders, and employees, along with Defendants Charlie Steiner, Sukhwinder

                                                                                    9 Pabla, and Stephen Chow (collectively, “Defendants”), shall be permanently

                                                                                   10 restrained and enjoined from:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12               a.     using or disclosing Extreme Reach’s confidential, proprietary or
REED SMITH LLP




                                                                                   13        trade secret materials or information concerning the design, development,
                                                                                   14        operation and implementation of Extreme Reach’s Nexis production accounting
                                                                                   15        software, which consists of any source code, database tables, reports, functional
                                                                                   16        specifications, technical specifications, screenshots, and design documents
                                                                                   17        related thereto;
                                                                                   18               b.     using or disclosing Extreme Reach’s confidential, proprietary or
                                                                                   19        trade secret materials or information regarding (i) its customers or prospective
                                                                                   20        customers (which consists of Extreme Reach customer lists and key contacts,
                                                                                   21        customer lead lists, aggregate customer reports, year-over-year profitability
                                                                                   22        reports, commercial quotes and contracts, sales pipeline reports, project
                                                                                   23        information quotes, profit margin reports, pricing, supplier contacts and
                                                                                   24        prospects, fee schedules and rate sheets, customer contracts and proposals,
                                                                                   25        customer preferences and past purchases, and customer software needs and
                                                                                   26        other historical information); (ii) its employees, which consists of Extreme
                                                                                   27        Reach employee salaries, skill levels, and capabilities; and (iii) any other non-
                                                                                   28        public financial information regarding Extreme Reach (including its profits,
                                                                                                                                        -1-                                  US_ACTIVE-135785986.6

                                                                                                          Proposed Order For Permanent Injunction And Voluntary Dismissal,
                                                                                                                       ACTION NO. 2:17-CV-06796-SJO-JC
                                                                                    1        margins, revenues, and expenses). Any information which Defendants can
                                                                                    2        establish is already in the public domain through no fault of Defendants or their
                                                                                    3        agents or employees or becomes available to Defendants through a proper
                                                                                    4        source having a right to disclose the information shall not be considered
                                                                                    5        “confidential, proprietary or trade secret” information under this provision.
                                                                                    6

                                                                                    7        2.     Violation of this injunction shall subject Defendants to contempt and any
                                                                                    8 remedy available at law or equity, including, but not limited to, injunctive relief,

                                                                                    9 monetary damages and the award of reasonable attorneys’ fees and costs in enforcing

                                                                                   10 this injunction.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12        3.     Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, this
REED SMITH LLP




                                                                                   13 Action is hereby voluntarily dismissed in its entirety with prejudice.

                                                                                   14

                                                                                   15        4.     This Court shall retain jurisdiction of this matter in connection with any
                                                                                   16 disputes arising out of the settlement agreement entered into between the parties and

                                                                                   17 any possible violations of this Permanent Injunction.

                                                                                   18

                                                                                   19        5.     The parties are each to bear their own attorneys’ fees and costs incurred
                                                                                   20 in connection with this action.

                                                                                   21

                                                                                   22        IT IS SO ORDERED.
                                                                                   23

                                                                                   24        DATED: October 18, 2018.
                                                                                   25
                                                                                                                                   By
                                                                                   26                                                   The Honorable James S. Otero
                                                                                                                                        U.S. District Judge
                                                                                   27

                                                                                   28
                                                                                                                                        -2-                                  US_ACTIVE-135785986.6

                                                                                                          Proposed Order For Permanent Injunction And Voluntary Dismissal,
                                                                                                                       ACTION NO. 2:17-CV-06796-SJO-JC
